PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dr. Ing. h.c.F. Porsche Aktiengesellschaft
Application No. 15/460,909
Filed: 16 Mar 2017
For: TANK SYSTEM FOR A MOTOR VEHICLE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 14, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed December 18, 2019. The issue fee was timely paid on March 18, 2020.  Accordingly, the application became abandoned on March 19, 2020. A Notice of Abandonment was mailed on March 24, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a compliant substitute statement for inventor Andreas Menke; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Petitions Examiner Kristen Matter at (571) 272-5270.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET